DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1: 
Firstly, the limitation “the insert” as cited in line 5, is indefinite because lack of antecedent basis. 
Secondly, the phrase “wherein the insert has a side opposite the bottom seem…” as cited in lines 5, is indefinite because it is unclear which insert the applicant try to claim? Is it a filter paper insert or a brewed beverage insert? Correction is required. 
For the purpose of examination, it is assumed that applicants try to claim: “wherein the brewed beverage has an insert has a side opposite the bottom seem…”? 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Freiheit et al. (US 20100252496 A1), in view of Footz (US 20180206667A1).
	Regarding claim 1, Freiheit discloses 
A filter paper insert (filter paper insert 1, fig.1) for producing a brewed beverage (intended used such as a cup), comprising: 
a first side wall and a second side wall (two side walls 2, fig.1) which are respectively connected along opposite sides by one of a seam (side seam 3, fig.1) and a folding edge (folding edge 5, fig.1), and are connected via a bottom seam (bottom seam 4, fig.1), wherein the brewed beverage comprises an insert has a side opposite the bottom seem (bottom seam 4) that comprises an opening (a cup has an opening) for filling the filter paper insert (filter paper insert 1) with extraction material when the first and second side walls (two side walls 2) are spread apart.
Freiheit does not disclose the bottom seam has a shape that deviates from a straight line.
Footz discloses a brewed beverage (beverage cartridge 100, fig.1) comprises a filter (filter support 160, figs.1 and 7) includes a bottom (second element 164, fig.7) has a shape that deviates from a straight line [the bottom of a filter support 160 has a shape that deviates from a straight line, figs.1 and 7].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize a bottom seam of Freiheit’s invention, has a shape that deviates from a straight line, as taught by Footz, in order to allow an inflation of a filter during brewing process.

    PNG
    media_image1.png
    442
    1179
    media_image1.png
    Greyscale

Regarding claim 2, Footz discloses 
the bottom (second element 164, fig.6) is configured to present two outlet areas (second element 164 has plurality of outlet areas, fig.7) along the bottom (second element 164), wherein opposite ends of the bottom (second element 164) are at a bottom tip (second element 164 has a tip at bottom, fig.7) of a respective one of the two outlet areas (plurality of outlet areas) and the bottom further includes a connecting piece (line between plurality of outlet areas) positioned between the two outlet areas (plurality of outlet areas) and higher tip at bottom) of each outlet area (plurality of outlet areas) [sidewall 164b, has outlet areas and a connecting piece positioned higher than outlet areas, fig.7]1.

    PNG
    media_image2.png
    487
    449
    media_image2.png
    Greyscale


Regarding claim 3, Footz discloses 
a course of the bottom (second element 164, fig.6) corresponds to two straight lines that intersect at an apex of an angle formed by the straight lines, and wherein the at least two outlet areas each converge downwardly to a tip located below the apex [sidewall 164b, has straight lines that intersect at an apex of an angle, and outlet areas each converge downwardly to below the apex, fig.7].

Regarding claim 4, Footz discloses 
a volume in the outlet areas is essentially funnel-shaped when the filter paper insert is opened [sidewall 164b, has outlet areas is funnel-shaped, fig.7].

Regarding claim 5, Footz discloses 
a course of the bottom (second element 164, fig.6) is two intersecting straight lines that form an isosceles angle [sidewall 164b, has intersecting straight lines that form an isosceles angle, fig.7].

Regarding claim 6, Footz discloses 
the bottom (second element 164, fig.6) is at least in part curved [sidewall 164b, is curved, or includes a curved section, fig.7]2.

Regarding claim 7, Footz discloses 
the bottom (second element 164, fig.6) follows two intersecting straight lines connected by a section having a radius [sidewall 164b, has intersecting straight lines connected by a radius, fig.7].

Regarding claim 8, Footz discloses 
the bottom (second element 164, fig.6) follows two intersecting straight lines which and a third straight line connecting the two intersecting lines [sidewall 164b, has intersecting straight lines connected by another straight line, fig.7].

Regarding claim 9, Footz discloses 
the bottom (second element 164, fig.6) follows a curved line having one of a circular and elliptical shape [second element 164, fig.6, has a curved line having other shape such as conical].



Regarding claim 10, Freiheit discloses 
at least one of the side seam (side seam 3, fig.1) and the folding edge (folding edge 5, fig.1), interest the bottom seam (bottom seam 4, fig.1) at an angle less than 130.

Regarding claim 11, Footz discloses 
the bottom (second element 164, fig.6) comprises two sections forming an angle of less than 160 [second element 164, fig.6, has sections forming an angle of less than 160].

Regarding claim 12, Footz discloses 
a filter basket (outer container 120, fig.8) and the filter paper insert (filter support 160, figs.1 and 7) according to claim 1 that fit into the filter basket.

Regarding claim 13, Footz discloses 
the filter basket (outer container 120, fig.12) has at least two outlet openings [outer container 120 has two openings, fig.12] and the at least two outlet areas of the filter paper insert (filter support 160, figs.1 and 7) are assigned to respective ones of the at least two outlet openings of the filter basket (outer container 120).

Regarding claim 14, Footz discloses 
the bottom (second element 164, fig.6) of insert in configured to present two outlet areas and the filter basket (outer container 120, fig.12) includes an upward pointing separating element extending between the two outlet areas (second element 164 has plurality of outlet areas, fig.7) [outer container 120, has an upward separated between the two openings, figs.11-12].

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize a bottom seam of Freiheit’s invention, has a shape that deviates from a straight line, as taught by Footz, in order to allow an inflation of a filter during brewing process.

Response to Amendment
Applicant's arguments filed on 01/11/2022 have been fully considered but they are not persuasive as the following reasons:
With respect to 112b Rejection: applicant’s amendment filed on 01/11/2022 overcame the 112b Rejection to the dependent claim 9. However, it is not overcome the 112b rejection to the independent claim 1, because the limitation “the insert” as cited in line 5, is indefinite because lack of antecedent basis. Furthermore, the phrase “wherein the insert has a side opposite the bottom seem…” as cited in lines 5, is indefinite because it is unclear which insert the applicant try to claim? Is it a filter paper insert or a brewed beverage insert?

B.	With respect to 103 Rejection:
The applicant’s argument: “…The Action suggests that Freiheit teaches all of the claimed subject matter in claim 1 except for disclosing that the bottom seam has a shape that deviates from a straight line. However, the Action suggests that Footz discloses as filter in the form of filter support 160 shown in Figs 1 and 7, which filter support has a bottom that "has a shape that deviates from a straight line, with reference to the bottom of filter support 160. As best understood, the Action suggests "[I]t would been obvious to a person of ordinary skill in the art...to utilize a bottom seam of (sic., should be "in") Freiheit's invention [which] has a shape that deviates from a straight line, as taught by Footz, in order to allow an inflation (sic.?) of a filter during brewing process." While the meaning is uncertain of the last clause of the above quote (i.e., "an inflation of a filter during brewing process"), it is respectfully submitted that Footz does not teach anything whatsoever that would suggest modifying the filter disclosed by Freiheit for the simple reason that element 160 in Footz does not constitute a filter of any sort. 
Contrary to what is stated in the Action, element 160 in Footz is a "filter support" made of "poly-lactic acid or poly-L-lactide" (see for example claim 12 of Footz), in which a filter material made of filter paper is inserted and supported, as the name suggests. That is, filter support 160 supports a paper filter and does not constitute a paper filter. A filter, such as a coffee filter, is made of paper pulp and allows a coffee extract to flow through the filter material. On the other hand, filter support 160, which supports a non-illustrated filter paper, being made of poly-lactic acid or poly-L-lactide, is a thermoplastic monomer derived from renewable, organic sources such as corn starch or sugar cane, for which common uses include plastic films, bottles, and biodegradable medical devices (see for example: https://en.wikipedia.org/wiki/Polylacticacid). That is, filter support 160 is a solid material having no seams whatsoever, and could not and does not constitute any sort of filter material to filter an extraction from any material such as coffee grounds. Therefore, filter support 160 could provide no suggestion whatsoever to modify the paper filter insert disclosed in Freiheit since filter support 160 is an entirely separate component with an entirely different construction from that of a filter paper insert. For this reason alone, the obviousness rejection of over Freiheit in view of Footz must fail. Stated another way, no reasonable combination of Freiheit in view of Footz, the latter of which discloses nothing whatsoever regarding a "a paper filter insert," could possibly result in the invention of amended claim 1…” in Remark Page 5, has been fully considered but it is not persuasive by following reason: 
The examiner’s response: the applicant’s argument above has been fully considered but it is not persuasive by following reason: 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this second element 164, fig.7) of the device that deviates from a straight line [the bottom of a filter support 160 has a shape that deviates from a straight line, figs.1 and 7], all the other limitations already disclosed by the primary Freiheit reference such as a filter paper insert (filter paper insert 1, fig.1), a first side wall and a second side wall (two side walls 2, fig.1), a seam (side seam 3, fig.1), a folding edge (folding edge 5, fig.1), a bottom seam (bottom seam 4, fig.1)…. Furthermore, both Freiheit and Footz references are related as the same technical field (beverage filter), such that it would have been obvious to combine them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rohde et al. (US 20020062741 A1) discloses “Filter-paper insert for preparing filtered coffee, and method for producing said filter-paper insert”.
Spiteri (US 20020185010 A1) discloses “Self supporting coffee filter”.
Muller (US 20080245727 A1) discloses “Filter insert and method for the production of the filter insert”.
Hassebrauck (US 20090139926 A1) discloses “Cone shaped filter insert made of filter paper (3-zones)”.
Rivera (US 20120207896 A1) discloses “Single serving reusable brewing material holder with offset passage for offset bottom needle”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 



/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
01/25/2022                                                                                                                                                                                                                                                                                                                                                                                                               
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Par.0042 cited: “…The sidewall 164b extends away from the second perimetral edge 162b and inwardly slopes towards and terminates at the base 164a. The sidewall 164b preferably has a sloping angle relative to second perimetral edge 162b of between about 30.degree and about 60.degree…”
        2 Par.0042 cited: “…The sidewall 164b extends away from the second perimetral edge 162b and inwardly slopes towards and terminates at the base 164a. The sidewall 164b preferably has a sloping angle relative to second perimetral edge 162b of between about 30.degree and about 60.degree…”